PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/871,832
Filing Date: 11 May 2020
Appellant(s): RAO et al.



__________________
Brian K. Prewitt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/28/21.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/29/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The rejection of claims 27, 56, and 60 of the Examiner’s Office action dated 9/29/21 is not presented for review as these claims have been canceled by the Applicant in the amendment filed 1/12/22.

(2) Response to Argument
	The Appellant has submitted that the obviousness rejection of Claims 17 and 47 are improper, at least because there is no motivation to combine the Maruyama [US 2006/0028095] and Macours [U.S. 9,947,186] references.
	The Examiner can only point to his non-final Office action dated 9/29/21 wherein the Maruyama reference was found to teach the majority of the claimed subject matter of claims 17 and 47.  The digital signal processor with force sensor and amplifier coupled to the processor to drive a vibrational actuator coupled to the amplifier.  The 
	After a thorough search, the Examiner discovered the Macours reference, which includes an element controller (No. 300) to determine one or more operating state parameters calculated from a measurement of either the voltage and/or current detected by a voltage and/or current sensor (No. 326; Col. 7, Lns. 56-59).  These operating state parameters were interpreted by the Examiner as the “diagnostic inputs” mentioned in the claim.  Furthermore, the impedance due to the motion of the haptic feedback element can determine a back electromotive force, thus the motor displacement and corresponding force applied may be determined for haptic feedback elements such as linear resonance actuators (Col. 7, Ln. 60 – Col. 8, Ln. 3), which may give an estimate of the stiffness K of a spring in the actuator.  This estimate may give an indication of how rapidly a spring in an actuator is deteriorating.  If the measurement of K indicates that the stiffness is either increasing or decreasing, then the controller (No. 300) may apply additional attenuation to the input signal thereby reducing the force applied to the spring in an actuator, which may prolong its life (Col. 8, Lns. 7-12).
	Therein lies the motivation for the Examiner to combine the Macours reference with the Maruyama reference.  Both references pertain to haptic actuators, and the Examiner has discovered a benefit (prolonging life) presented by the Macours reference that could be applied in haptic actuators.  Therefore, this is considered ample evidence and motivation to combine the references above.

	Also, the Appellant maintains that there is no motivation to combine Maruyama and Macours references because the combination suggested by the Examiner would render Maruyama unsatisfactory for its intended purpose or, in the alternative, the suggested combination would be inoperable.  Among the reasons presented by the Appellant include the following:
	For these reasons, the combination suggested by the Examiner would either:

	(a) require decoupling of the force-sensing capabilities of the multifunction piezoelectric
actuator of Maruyama from the haptic stimulus-generating capabilities of the multifunction
piezoelectric actuator of Maruyama, thus changing the principle of operation of Maruyama; or

	(b) render the suggested combination inoperable, as the stiffness-determination capabilities
of Macours would not, based on the evidence of record, be able to segregate the contributions of
stiffness to the voltage and current generated by the multifunction piezoelectric actuator of
Maruyama from the contributions of force applied by a user to the voltage and current generated
by the multifunction piezoelectric actuator of Maruyama.

	Neither of the points (a) and (b), nor any of the related arguments from the Appellant’s remarks of 12/28/21, above pertain to any claimed subject matter.
	There is nothing in either independent claim 17 or 47 that addresses decoupling of force-sensing capabilities from haptic stimulus generating capabilities or stiffness-determination capabilities to segregate contributions of stiffness to the voltage and current generated by a multifunction piezoelectric actuator.
	The claims pertain to an integrated haptic system comprising a digital signal processor that receives an input signal indicative of a force applied to a force sensor, generates a haptic playback signal responsive to the input signal and an amplifier coupled to the digital signal processor to amplify the haptic playback signal a drive a vibrational actuator wherein the digital signal processor is further configured to monitor one or more diagnostic inputs indicative of a status of the vibrational actuator, and 
	And the Examiner’s non-final rejection has addressed the claimed subject matter as detailed above.  Therefore, the Appellant’s arguments regarding the reasons to render Maruyama unsatisfactory for its intended purpose are judged unrelated to any present claimed subject matter or the merits of the outstanding non-final rejection.

	The Appellant also suggests that the suggested combination is improper because the “proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose”, and also no suggestion or motivation to combine exists if the combination is “inoperable”.  The Appellant continues to cite In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984) multiple times in their arguments.
	The Examiner disagrees with the assertion that the combination of the references would render the combination inoperable.  Also, the Examiner disagrees that he “in no way establishes how the combined teachings of Maruyama and Macours would suggest to one of ordinary skill in the art to arrive at Claims 17 and 47”.  The Examiner has detailed the motivation to combine the two references as read above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
John A Tweel, Jr.
/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        
Conferees:

/STEVEN LIM/Supervisory Patent Examiner, Art Unit 2688                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.